                                      Case 1:19-cv-00461-LMB-TCB Document 251-11 Filed 06/05/20 Page 1 of 9 PageID# 5109


Exhibit 11 - Motion for Continuance
Case 1:19-cv-00461-LMB-TCB Document 251-11 Filed 06/05/20 Page 2 of 9 PageID# 5110
Case 1:19-cv-00461-LMB-TCB Document 251-11 Filed 06/05/20 Page 3 of 9 PageID# 5111
Case 1:19-cv-00461-LMB-TCB Document 251-11 Filed 06/05/20 Page 4 of 9 PageID# 5112
Case 1:19-cv-00461-LMB-TCB Document 251-11 Filed 06/05/20 Page 5 of 9 PageID# 5113
Case 1:19-cv-00461-LMB-TCB Document 251-11 Filed 06/05/20 Page 6 of 9 PageID# 5114
Case 1:19-cv-00461-LMB-TCB Document 251-11 Filed 06/05/20 Page 7 of 9 PageID# 5115
Case 1:19-cv-00461-LMB-TCB Document 251-11 Filed 06/05/20 Page 8 of 9 PageID# 5116
Case 1:19-cv-00461-LMB-TCB Document 251-11 Filed 06/05/20 Page 9 of 9 PageID# 5117
